Title: From Alexander Hamilton to Otho H. Williams, 14 August 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentAugust 14 1792

I duly received your Communication of the 4th instant, concerning the difference which has been discovered between the instruments, used for ascertaining the proof of distilled spirits.
The circumstance is very much to be regretted but I do not at present see that it admits of remedy as to the past. The impossibility of ascertaining what is right, is a great objection to restitution, even if I had power to direct it, which I doubt. Almost any rule that could reasonably be adopted would do more than justice in some cases; less than justice in others.
If, as may have been the case at other ports, the inaccuracy of the instrument had been in favour of the importer, it is certain that the difference would never have been demanded or paid, and there appears indeed to be no other safe rule in such cases than to leave the adjustments which have been made untouched and provide remedies for the future.
I am Sir   Your Obedt. Servant
A Hamilton
Otho H. Williams Esqr.
Collector, Baltimore.
